DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V – Figures 16-17 in the reply filed on January 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rouleau (US 2017/0361863).
Rouleau discloses in figures 1 – 5 an adjustable steering column (20, 20’) for a motor vehicle, the adjustable steering column comprising: a casing unit (28) for rotatably mounting a spindle part(36) of a steering spindle, the casing unit being mounted so as to be axially slidable and/or pivotable relative to a holding installation (24), a motorized drive (48) by way of which the casing unit is adjustable axially and/or in a pivoting direction, wherein the motorized drive includes an electric motor that is fastened to the holding installation and that drives a threaded spindle aligned axially along an axial direction (42, 56) and mounted on the holding installation so as to be rotatable and axially non-displaceable; and an adjustment nut (50) in which the threaded spindle engages, the adjustment nut being connected to the casing unit, wherein the adjustment nut and the casing unit are displaceable axially relative to the .
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouleau as applied to claim 13 above, and further in view of Huber et al. (US 2018/0319420).
Rouleau discloses the claimed invention but does not explicitly disclose an elastomer. However, Huber discloses the spring element can include an elastomeric ring (paragraph 0039). At the time of invention PHOSITA would have found it obvious to incorporate the teachings Huber into Rouleau. The motivation would have been different constructions of spring elements can be combined for the purposes of optimized spring and damping properties.
Allowable Subject Matter
s 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614